Citation Nr: 1809309	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than January 20, 2010, for the award of a 10 percent rating for service-connected left knee medial collateral ligament tear.

2.  Entitlement to an effective date earlier than January 20, 2010, for the award of a 10 percent rating for service-connected right knee synovitis with symptomatic bipartite patella and plica excision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that decision, the RO granted increased, 10 percent ratings for the Veteran's service-connected left and right knee disabilities, effective the January 20, 2010 date of claims for increased ratings.  The Veteran timely disagreed with the assigned effective dates.


FINDINGS OF FACT

1.  The Veteran was initially awarded service connection for left knee medial collateral ligament tear and right knee synovitis with symptomatic bipartite patella and plica excision by way of a March 1999 rating decision, both evaluated as 0 percent (noncompensable) disabling, effective from June 11, 1998; the Veteran did not disagree with that decision.

2.  On January 20, 2010, the RO received a claim for an increased evaluation for the service-connected bilateral knee disabilities; it is not factually ascertainable that an increase in disability occurred in the one-year period prior to January 20, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date earlier than January 20, 2010, for the grant of a 10 percent rating for left knee medial collateral ligament tear have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

2.  The criteria for an earlier effective date earlier than January 20, 2010, for the grant of a 10 percent rating for right knee synovitis with symptomatic bipartite patella and plica excision have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Merits

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim; a claim reopened after final disallowance; or a claim for increase, will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a) and (b)(2); 38 C.F.R. § 3.400(o)(1).

The only exception to the rule regarding increased ratings applies when the evidence demonstrates that it is factually ascertainable that an increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. § 3.400(o)(2).  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  Id.  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  Id.  If the increase occurred after the date of claim, the effective date is the date of increase.  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

Here, it is uncontested that the Veteran's claim for increased ratings was received on January 20, 2010.  This is the date of claim for increase.

The exception found in 38 U.S.C. § 5110(b)(3) and 38 C.F.R. § 3.400(o)(2) does not apply as it is not factually ascertainable that the increase in the Veteran's bilateral knee disabilities occurred within the year prior to the January 20, 2010, claim for increase.  

The July 2010 rating decision which granted the increased 10 percent ratings for the bilateral knee disabilities, noted that the ratings were granted pursuant to Diagnostic Code (DC) 5010.  DC 5010 directs that the evaluation of traumatic arthritis be undertaken by application of DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2017).  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

While treatment records from Kaiser Permanente were received, those records did not show any treatment for any knee disability, let alone any knee arthritis or limitation of motion that began within the year prior to January 20, 2010.  The same is true of VA treatment records.  The first evidence of any such arthritis and limitation of motion is the April 2010 VA examination report (conducted following the claim for increase) and that report does not show that such began in the year prior to the January 20, 2010, claim for increase.  To that end, the Veteran does not argue that it is factually ascertainable that his disabilities increased in the year prior to the claim for increase.  Rather, his arguments will be addressed below.  Given that it is not factually ascertainable that the Veteran's knee disabilities increased within a year of his January 20, 2010, claim for increase, the exception to the general rule does not apply and January 20, 2010, is the appropriate effective date for the award of the 10 percent ratings for the bilateral knee disabilities.

The Veteran argues that he is entitled to the awarded 10 percent ratings back to the date of service connection.  Specifically, he argues that VA should have provided him a VA examination alongside his claim for service connection, which would have shown that initial 10 percent ratings would have been warranted.  See VA Form 9.

The Board finds this argument unavailing.  First, the rules above relating to the effective date for increased ratings do not provide for an effective date earlier than one year prior to the claim for increase.  Second, service connection for the bilateral knee disabilities was awarded in a March 1999 rating decision and initial noncompensable ratings were assigned for each knee disability.  The Veteran did not submit a notice of disagreement with that decision, nor did he perfect an appeal of that rating decision.  Indeed, the Veteran does not claim that any pertinent exception to finality applies.  Thus, the March 1999 rating decision became final.  See 38 U.S.C. § 7105 (2010); 38 C.F.R. § 20.1104 (2017).  Since the March 1999 rating decision became final, it is not subject to revision in the absence of clear and unmistakable evidence (CUE). 38 U.S.C. § 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  The Veteran has not specifically argued CUE in the April 1999 rating decision, instead he has argued a deficiency in the duty to assist.  See 38 C.F.R. § 20.1403(d)(2) (one example of a situation that is not CUE is "Duty to Assist. The Secretary's failure to fulfill the duty to assist"); see also Cook v. Principi, 318 F.3d 1334, 1344-47 (Fed. Cir. 2002) (a breach of the duty to assist cannot form the predicate for a motion for revision of a finally decided claim based on clear and unmistakable error).  As the April 1999 rating decision is final, it is not subject to collateral attack in the absence of an allegation of CUE, which must be specifically pled.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).   As such, the Board finds the Veteran's argument unavailing and the claim for increase was not received until January 20, 2010, the date upon which the increased ratings were granted.

Therefore, the assignment of effective dates earlier than January 20, 2010, for the assignment of the 10 percent ratings for the bilateral knee disabilities is not warranted.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an effective date earlier than January 20, 2010, for the award of a 10 percent rating for service-connected left knee medial collateral ligament tear is denied.

Entitlement to an effective date earlier than January 20, 2010, for the award of a 10 percent rating for service-connected right knee synovitis with symptomatic bipartite patella and plica excision is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


